Citation Nr: 1701426	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for right hip disability.

2.  Entitlement to a rating in excess of 10 percent for right knee disability.

3.  Entitlement to a rating in excess of 50 percent for hysterical neurosis of the conversion type, manifested by back problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

 In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that proceeding is of record.

During the pendency of this appeal, a February 2015 RO decision increased the rating for the Veteran's hysterical neurosis disability from noncompensable to 50 percent.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was remanded by the Board for additional development in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

With regard to the Veteran's claim of entitlement to service connection for right hip disability, the Board notes that this matter was previously remanded in January 2014 with directives to provide the Veteran a VA examination and request an opinion concerning the secondary service connection theory of entitlement.  Thereafter, the Veteran was provided a VA examination in March 2014, at which time the VA examiner concluded that the Veteran's right hip disability was not caused by his service-connected right knee disability.  Notably, however, the VA examiner did not address whether the Veteran's right hip disability was aggravated by the Veteran's service-connected right knee disability.  In a secondary service-connection claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013). Therefore, on remand, a new VA examination is necessary.

With regard to the issue of entitlement to an increased rating for right knee disability, although VA examinations were conducted in 2015 and 2016, recent case law renders those examinations inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the previous examinations now are insufficient to assess the Veteran's right knee range of motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the Veteran's right knee disability.

With regard to the Veteran's claim of entitlement to an increased rating for hysterical neurosis, the Board finds that this issue must also be remanded.  Here, the Board notes that there has been additional evidence received since the April 2015 supplemental statement of the case, to include a VA psychiatric examination report conducted in June 2016.  Notably, the Veteran has not waived his right to have the RO consider that evidence in the first instance.  The matter must be remanded.  38 C.F.R. § 20.1304 (2016).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right hip disability.  The electronic claims file must be made available to the examiner for review.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to provide a medical opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any right hip disability is etiologically related to the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any right hip disability was caused by the Veteran's service-connected right knee disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any right hip disability has been aggravated (i.e., increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected right knee disability?

2.  Schedule the Veteran for a VA orthopedic examination concerning the severity of the veteran's service-connected right knee disability.  The electronic claims file must be made available to the examiner for review.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the service-connected right knee disorder.  The examiner should address the range of right knee motion in degrees of flexion and extension, and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must identify the point in range of motion where pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

The examiner must also test the range of motion of the right knee in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  The examiner should also provide the range of motion of the left knee, for comparison.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case (SSOC) which should include consideration of all evidence received since the prior SSOC on each particular issue, and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




